Citation Nr: 0114702	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the 20 percent disability rating assigned for the 
appellant's service-connected left cubital tunnel syndrome 
with left medial epicondylitis is appropriate.

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected osteoarthritis of the thoracic 
spine is appropriate.

3.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected pseudofolliculitis barbae is 
appropriate.

4.  Entitlement to service connection for a surgical chest 
scar.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for an eye disability, 
including eye floaters, myopic astigmatism, and tilted right 
optic nerve.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to 
September 1997.

This appeal arises from a February 1999, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision which, in pertinent part, granted 
entitlement to service connection for left cubital tunnel 
syndrome with left medial epicondylitis, with assignment of a 
20 percent disability rating, service-connection for 
osteoarthritis of the thoracic spine with assignment of a 10 
percent disability rating, service-connection for 
pseudofolliculitis barbae with assignment of a 0 percent 
disability rating;  and denied entitlement to service 
connection for a surgical chest scar, hearing loss, an eye 
disability, including eye floaters, myopic astigmatis, and 
tilted right optic nerve, and hypertension.


FINDINGS OF FACT

1.  As a result of his cubital tunnel syndrome with left 
medial epicondylitis, the appellant experiences pain and 
numbness in his minor extremity, but he has maintained full 
range of motion despite these symptoms, and has overall 
functional impairment that is indicative of no more than 
moderate incomplete paralysis of his ulnar nerve.

2.  Manifestations of the appellant's service-connected 
osteoarthritis of the thoracic spine, include pain on motion 
with x-ray evidence of mild narrowing at the disc space 
throughout the thoracic levels, and a left T11 osteophyte 
laterally.

3.  The appellant's service-connected psuedofolliculitis 
barbae, is manifested by a few scattered, hyperpigmented 
papules on his submandibular area.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent 
for service-connected left cubital tunnel syndrome with left 
medial epicondylitis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 
4.124a Diagnostic Code 8516 (2000).

2.  The criteria for an initial rating greater than 10 percent 
for service-connected osteoarthritis of the thoracic spine are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5291, 5293 
(2000).

3.  The criteria for an initial rating of 10 percent for 
psuedofolliculitis barbae have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.118 and Diagnostic Codes 7800, 7806, 7814 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-connected 
disabilities warrant higher disability ratings than currently 
assigned.  

As a preliminary matter, the Board finds that the RO has met 
its duty to assist the appellant in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case issued during the pendency of this appeal.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to his appeal has been obtained and associated with 
his claims folder.  Further, VA examinations were provided in 
March and April 1999. 

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the appellant's claim for higher evaluations is 
based on the assignment of initial ratings for disabilities 
following the initial award of service connection for those 
disabilities.  In Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), the Court held that the rule articulated 
in Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, No. 96-947, slip 
op. at 8-9; Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issues on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that the appeal regarding his claim for higher 
ratings involves the RO's assignment of initial disability 
evaluations.  Consequently, the Board sees no prejudice to 
the appellant in characterizing the issues on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 20 percent disability 
evaluation for left cubital tunnel syndrome with left medial 
epicondylitis, a 10 percent disability evaluation for 
osteoarthritis of the thoracic spine, and a 0 percent 
disability evaluation for pseudofolliculitis barbae, in a 
February 1999 rating decision, effective as of October 1, 
1997, the first day of the month following his military 
separation. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

1.  Whether the 20 percent disability rating assigned for the 
appellant's service-connected left cubital tunnel syndrome 
with left medial epicondylitis is appropriate.

The appellant's July 1980 military enlistment examination 
merely indicated a scar on the inside of his left wrist which 
was noted to be healed.  The appellant reported that he was 
right-handed.

Service medical treatment records reveal that the appellant 
complained of left wrist pain in May 1988 following a fall 
with hyperextension of his left wrist.  He claimed to have 
pain when moving his left wrist laterally.  X-ray was 
negative for fracture and the examiner diagnosed a left wrist 
strain.  

An April 1993 military medical treatment entry reported that 
the appellant complained of pain in his left elbow.  He 
reported it as a sharp pain in the medial left elbow and 
stated that the pain increased on extension.  He denied any 
numbness or tingling.  The examiner observed that he had FROM 
(full range of motion), DTR (deep tendon reflex) of 2, motor 
strength of 5/5, and capillary refill of less than 2 seconds.  
An addendum indicated no joint effusion with increased pain 
on flexion/pronation.  The assessment was of medial 
epicondylitis.  The appellant was advised to rest for 10 days 
with no weight lifting or upper body physical training.  He 
was seen for follow-up in May 1993.  He had FROM; strength 
5/5; and intact nerves, prachial pulse, and radial.  
Capillary refill was in less than 2 seconds.  There was minor 
pain to palpation of the radial olecranon.  

A June 1993 military treatment entry reported that the 
appellant had minor improvement.  However, his fingers were 
tingling.  There was no ecchymosis, decreased ROM, strength 
impairment, deformity, or edema.  There was PTP (pain to 
palpation) of the medial olecranon process.  There was full 
sensitivity in the fingers and radial pulses were intact.  
Capillary refill was less than 2 seconds.  The examiner noted 
that the appellant's medial epicondylitis was still not 
resolved and that he now had pain sensation in the 4th and 5th 
digits which decreased with the forearm at rest.  He had 
increased pain in the medial aspect of the elbow with 
activity.  He was still able to perform physical training but 
his performance had dropped.  The examiner observed that he 
was non-ill appearing with well developed, very muscular 
upper extremities.  There were no deformities or swelling.  
There was point tenderness over the medial epicondyle with 
increased pain on volar flexion and pronation of the hand.  
There was FROM of the hand and elbow.  The appellant was 
intact neurovascularly.  There was good/normal 2 point 
discrimination with 5/5 strength of the hand and arm 
including interossen.  Tinel's sign was negative.  The 
assessment was of medial epicondylitis with ulnar neuritis.  
There were no signs of muscular weakness or sensory loss.  

The appellant was seen in the ortho clinic in August 1993 for 
medial epicondylitis with ulnar neuritis.  He complained of 
medial epicondyle pain and throbbing in fingers 3, 4, and 5.  
The examiner observed that he had muscular arms, and 5/5 
strength.  He was vascularly intact with sensation intact to 
5mm.  His left medial condyle was tender.  Tinel's was 
negative and there was tenderness over the ring finger 
metacarpal.  X-rays of his elbow, and a hand series were 
within normal limits.  The assessment was rule out stress 
fracture of the wrist and hand, and cubital tunnel syndrome.  
A bone scan and EMG were recommended.  A September 1993 entry 
reported that a bone scan was normal and that an EMG was 
still pending.  Examination revealed no tenderness, 
Spurling's, or Tinel's, and FROM of fingers.  The impression 
was of probable overuse secondary to punching bag.  Nerve 
conduction studies were completed in October 1993.  A 
treatment entry revealed that the appellant was seen with his 
EMG.  A history of unchanged symptoms of 9 months duration 
was noted.  Examination revealed positive ulnar nerve stretch 
at 13 seconds with numbness of the ulnar 2 fingers.  EMG 
revealed CV delayed of 31 ans on the left vs. 53 on the right 
with normal being 52 to 74.  The impression was of cubital 
tunnel syndrome, and the appellant was advised of his 
options.  A trial of an elbow splint at night in extension 
was recommended.  February 1994 entries indicated that the 
appellant remained on limited duty for left cubital tunnel 
syndrome.  No changes were noted in his condition and 
symptoms.  

A January 1995 orthopedic evaluation report indicated that 
the appellant missed his follow-up appointment in June 1994.  
He indicated that his symptoms were still present and that he 
was still wearing a brace with much improvement.  Elbow pain 
had significantly improved, although he was still 
experiencing pain in his left middle, ring and little 
fingers.  Examination revealed negative Tinel's at the elbow.  
Active range of motion of the left elbow was 0 to 140 
degrees.  Abduction and adduction of the fingers was 5/5.  
The impression was of left cubital tunnel syndrome, mildly 
symptomatic.  

February 1995 nerve conduction studies reported no change 
since a previous study in October 1993 and indicated that, as 
per the previous study, continued slowing of the ulnar nerve 
across the elbow segment with signs of mild denervation in 
the ulnar innervated muscles (FCU with mild polyphasia and 
FDI with mild, inc. insertional and 1+ PSW activity).

A July 1995 treatment entry reported that the appellant was 
seen for follow up.  He complained of pain in the medial 
epicondyle area with no injection.  The examiner observed 
that he had tenderness of the medial epicondyle and anterior 
epicondyle.  Tinel's was negative and elbow hyperflexion was 
negative.  The assessment was of medial epicondylitis vs. 
cubital tunnel syndrome on the left.  He was again seen for 
follow up in October 1995 and limited duty was continued.  
During follow up in December 1995, he reported that he felt 
pain with activity.  There was no significant change in April 
1996.  In June 1996 surgery was tentatively scheduled to 
relieve the ulnar nerve and release the flexor pronation 
origin, and he was referred for a physical evaluation board.

The appellant's July 1996 military separation examination 
reported chronic left medial epicondylitis and left cubital 
tunnel syndrome to be followed up by ortho.  The appellant 
again indicated that he was right handed.

A VA hand, thumb, and fingers examination was conducted in 
March 1998.  The appellant complained of left elbow and wrist 
pain since 1993.  He claimed that his left elbow/wrist had a 
constant pain, mostly in the ulnar three fingers, as well as 
up to the distal forearm.  He reported pain at the medial 
aspect of the elbow with local tingling.  He had no radiation 
of pain or neurovascular symptoms, such as numbness or 
tingling.  He had had two EMG and nerve conduction studies in 
the past which showed cubital tunnel syndrome on the left 
with no demyelination.  He had been treated with injection in 
the cubital tunnel, of no help, Motrin, and a night splint.  
He was not interested in surgery at this time.  On physical 
examination of his left elbow, he had range of motion from 0 
to 130 degrees.  He was stable to varus and valgus stress at 
0 and 30 degrees, and nontender over the extensor mass or 
lateral epicondyle.  He had mild tenderness over the medial 
epicondyle and more tenderness over the cubital tunnel.  
Tinel's had localized tingling, but no true Tinel's distally.  
He had no pain with range of motion of the elbow.  Evaluation 
of the wrist showed full range of motion of his fingers and 
wrist.  He had no palpable bony tenderness of ligamentous 
instability.  He had no tenderness to palpation over Guyon's 
canal and negative Tinel's.  He had intact motor and sensory 
distally with equal grip intrinsics, tone, and function.  He 
had intact two-point discrimination.  There were no skin 
changes, swelling, or signs of infection.  X-rays of his 
elbow and wrist were unremarkable.  The impression was of 
left cubital tunnel syndrome.  The examiner noted that the 
appellant's left cubital tunnel syndrome was related to 
repetitive over-use type activities and that he wished to 
proceed with nonoperative intervention.   

The appellant's left cubital tunnel syndrome with left medial 
epicondylitis symptoms are rated by analogy to paralysis of 
the ulnar nerve.  38 C.F.R. § 4.20 (2000).

Peripheral neuritis is usually characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and pain 
(that is constant and at times excruciating) and is to be 
rated on the scale provided for injury of the particular 
nerve involved-with a maximum rating equal to severe 
incomplete paralysis. However, the maximum rating that may be 
assigned for neuritis that is not characterized by organic 
changes is moderate incomplete paralysis. See 38 C.F.R. § 
4.123.

Peripheral neuralgia also is usually characterized by pain 
(but dull and intermittent), of typical distribution so as to 
identify the nerve involved, and is to be rated on the same 
scale-with a maximum rating equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.

The particular nerve at issue in this appeal is the ulnar 
nerve of the left upper extremity.  As mentioned, the 
appellant's left cubital tunnel syndrome with left medial 
epicondylitis is rated by analogy under the criteria of 
38 C.F.R. § 4.124a, Diagnostic Code 8516, for incomplete or 
complete paralysis of the ulnar nerve.  However, he clearly 
does not have "complete paralysis" of this nerve because he 
still has maintained a tangible measure of sensation and 
functional use of his left arm, hand and fingers (which is 
his "minor" extremity).  Thus, it is only necessary to 
consider the extent of his "incomplete paralysis" of the 
nerve since a note in section 4.124a defines the term 
"incomplete paralysis" as a degree of lost or impaired 
function which is substantially less than that described in 
the criteria for "complete paralysis" of a given nerve- 
regardless of whether the less than total paralysis of the 
nerve in question is due to the varied level of the nerve 
lesion or to partial regeneration of the nerve.  Also, if the 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree of incomplete 
paralysis.

According to Code 8516, incomplete paralysis of the ulnar 
nerve of the "minor" extremity, if "moderate," is to be rated 
as 20 percent disabling.  A 30 percent rating requires 
incomplete paralysis of this nerve that is "severe."

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2000).

The appellant alleges that he is entitled to a rating higher 
than 20 percent for his left cubital tunnel syndrome with left 
medial epicondylitis because he experiences persistent pain, 
numbness and weakness in several of the fingers of his left 
hand, so much so that he has to wear a brace on his wrist when 
sleeping.  He also alleges that there has been little to no 
resolution of his symptoms.  While the medical evidence of 
record confirms that he experiences pain and numbness, the 
Board finds that the level of his overall functional 
impairment in his left upper extremity is most equivalent to 
"moderate" incomplete paralysis of the affected nerve.  
Consequently, he is entitled to a 20 percent rating.  The 
Board has also reviewed all the evidence dating from the 
effective date of his award to the present has the evidence 
supported a rating greater than 20 percent for service-
connected left cubital tunnel syndrome with left medial 
epicondylitis.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

The VA doctor who examined the appellant for compensation 
purposes in March 1998 confirmed that he had pain with full 
range of motion of his elbow, fingers, and wrist.  He also 
had intact motor and sensory, distally, with equal grip 
intrinsics, tone, and function.  Moreover, previous medical 
treatment records supported no more than a 20 percent rating 
for his left arm symptoms and likewise indicated full range 
of motion, 5/5 strength, and described his left upper 
extremity as no more than mildly symptomatic.  

The Board acknowledges that the appellant experiences pain, 
and numbness in his left hand and arm-which, in turn, make it 
more difficult for him to use this extremity as he would 
like.  However, in the absence of actual clinical evidence 
suggesting that he has more overall functional impairment 
attributable to these symptoms, there is no reasonable basis 
for assigning a rating higher than 20 percent-particularly 
since the doctors who have examined and treated him have 
consistently found full range of motion and equal strength, 
with symptoms described as no more than mild.  Also, while 
the use of this descriptive language in assessing the overall 
severity of his condition is not dispositive, in and of 
itself, of the ratings that should be assigned, this is 
nonetheless probative evidence to be considered when making 
these determinations.  See 38 C.F.R. §§ 4.2, 4.6.  The Board 
finds that the overall severity of the appellant's cubital 
tunnel syndrome is no more than 20 percent disabling for the 
minor extremity.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

As already noted, the appellant's symptoms have been 
described as mildly symptomatic with very few findings which 
suggest that he has more than sensory difficulties.  See § 
4.124a (involvement which is wholly sensory warrants no more 
than moderate rating).  His functioning, including grip, 
appear to be normal.  Such findings have not been described 
as resulting in "severe" disability.  Consequently, the Board 
finds that the preponderance of the evidence is against an 
award greater than 20 percent for the disability at issue.

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the severity of 
the appellant's left cubital tunnel syndrome with left 
medical epicondylitis, as there is no indication that it has 
caused marked interference with his employment (i.e., beyond 
that contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected osteoarthritis of the thoracic 
spine is appropriate.

The appellant reported a history of back pain at the time of 
his July 1996 military separation examination, and the 
examiner described his spine as normal.

A July 1997 military treatment entry reported that the 
appellant complained of pain in his back.  He reported a 
history of a motor vehicle accident (MVA) on July 6, 1997 
while stopped at a traffic light.  He claimed that his 
vehicle was hit in the rear.  He denied seeking medical 
attention at the time, but reported that he went to the 
emergency room on July 11, 1997 because he thought that he 
was having a "heart attack" due to pain in his back.  
Diagnosis on discharge was of muscle spasms.  The examiner 
observed FROM of his neck and shoulders with tenderness over 
the occipital upper neck muscle.  The assessment was of neck 
muscle strain and he was prescribed Flexeril and Ibuprofen.  
At his follow up visit for neck muscle strain, the assessment 
was of muscle spasms secondary to MVA, improving.  An August 
1997 entry reported that the appellant claimed that his neck 
and back pain had decreased, but that he still had occasional 
back and neck spasm with certain movement.  The examiner 
observed that he was in no apparent distress.  He had FROM of 
his neck and back.  There was slight tenderness to palpation 
in the C6-7 area with slight discomfort on flexion.  There 
was slight tenderness to palpation of the thoracic to lumbar 
area with negative straight leg raise.  The assessment was of 
neck and back strain.  The appellant was referred for 
physical therapy, and back exercises were recommended. He 
later reported that his neck pain had mostly resolved but was 
aggravated at the base of the neck with prolonged positions.  
His low back pain was aggravated on either side with 
sidelying, or prolonged sitting.  There were no upper or 
lower extremity symptoms.  The examiner observed that the 
appellant had a normal gait and normal voluntary movements.  
He had well developed paraspinals and mid-thoracic muscles.  
ROM was within normal limits for his trunk and neck.  He was 
able to heel/toe walk.  Upper extremity myotomes were 5/5.  
There was negative quadrant, Spurling's, straight leg raise, 
and pereformes, although mid back pain was aggravated with 
pereformes.  Deep tendon reflexes were equal bilaterally.  
There was tenderness to palpation at the lower thoracic 
paraspinals bilaterally, and at the cervical spine C4-C6, 
right greater than left, bilaterally.  The assessment was of 
musculoskeletal strain of the c-spine and thoracic spine, 
status post motor vehicle accident.  

Undated records from the appellant's chiropractor, Dr. Scott 
K. Smith, were submitted, which indicated that the appellant 
had flexion of the dorsolumbar spine of 90 degrees, with all 
other ranges of motion considered normal.  The appellant 
denied any sign of pain.  Ely's, Hibb's, Lasegue's, Sitting 
Root, and Patrick Fabere's were all negative.  The appellant 
reported pain as a "3" on a scale from 1 to 4 in the 
thoracolumbar.  Muscles all along the left were considered 3, 
muscles on the right 2.  Diagnoses included thoracic 
sprain/strain and it was recommended that that the appellant 
receive chiropractic manipulative therapy, with heat, 
ultrasound, traction and electric therapy, with expected good 
outcome.  However, Dr. Smith noted that there may be some 
problems in the thoracolumbar region possibly affecting the 
disc space, as there was a disc space narrowing at levels 
T8/T9.  Another entry reported Kemp's was positive 
bilaterally, worse on the left, especially in the 
thoracolumbar region.  Laseuqe's was positive at 72 degrees 
on the left.  Hibb's was positive bilaterally, worse on the 
left.  There was pain upon palpation of the psoas muscles on 
the left, both in the upper and lower quadrants.  Upon 
palpation of the muscles of the spine, the appellant 
mentioned upper thoracic on the left 2 and right 3, mid 
thoracics 4, and thoracolumbar 7.  X-rays taken in October 
1997 revealed that the thoracic spine was negative for 
fracture or any gross osseous pathology, and Kyphotic curve 
appeared to be normal.  However, there seemed to be some 
wedging of the vertebrae at T9.  There were apparent muscle 
spasms which were moderate in the thoracic spine with 
lavoscoliosis apexed at T3 of about 7 degrees.  There was a 
narrow disc space between T8 and T9 with generalized 
osteoarthritis which included spondylosis of T8 through T12 
along the anterior bodies.  Chiropractic manipulative therapy 
was recommended with H-Wave electric therapy, along with 
heat, massage and traction.  

A VA neurological examination was conducted in April 1998.  
The appellant reported midthoracic pain.  He denied any 
radiation of the symptoms across his chest, down his back or 
up to his neck.  He denied any weakness in his lower 
extremities, or any bowel or bladder changes.  He denied any 
paresthesis within his lower extremities and stated the he 
lifted weights and had been having difficulty with hip 
flexion in his right lower extremity against weight.  He 
denied any difficulty with his walking.  He stated that his 
back pain was worse with leaning while sitting, or during 
sleep.  He claimed that his back pain had improved over the 
past few months with chiropractic manipulation.  His current 
medications included Flexeril.  He had previously taken 
Motrin with excellent relief, but was unable to tolerate it 
from a GI perspective.  He had not used any orthotics or 
walking devices for assistance.  He reported that he was 
currently unemployed and that his back pain had no influence 
on his daily activities.  On physical examination, he had 
forward flexion to 95 degrees, backward flexion to 25 
degrees, left flexion to 45 degrees, right flexion to 45 
degrees, left rotation to 45 degrees, and right rotation to 
45 degrees.  Motor examination was 5/5 throughout.  Muscle 
tone was extremely well developed and sensory was intact.  
There was no sensory level on his thoracic spine examination.  
Deep tendon reflexes were +2 throughout with toes down-going 
bilaterally.  Gait was normal.  There was positive paraspinal 
muscle tenderness to the left in the region of T8-T9.  Lumbar 
films from March 1998 revealed evidence of mild narrowing at 
the disc space throughout the thoracic levels and there was a 
left T11 osteophyte laterally.  The assessment was that the 
appellant's symptoms were consistent with mild thoracic 
myofascial pain.  The appellant had no evidence of thoracic 
radiculopathy or myelopathy.  

A 10 percent disability rating is warranted for moderate or 
severe limitation of motion of the dorsal spine.  38 C.F.R. 
§ 4.71a Diagnostic Code 5291 (2000).  

The schedular criteria for intervertebral disc syndrome call 
for a 10 percent disability rating for mild symptoms; a 20 
percent disability rating for moderate symptoms, with 
recurring attacks; a 40 percent disability rating for severe 
symptoms, with recurring attacks, and intermittent relief; and 
a 60 percent disability rating is warranted for pronounced 
manifestations, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.72 Diagnostic Code 
5293 (2000).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (2000).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a Diagnostic Code 5003 (2000).  
It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 5003 (2000).

As previously noted, terms such as "moderate", and "severe" 
are not defined in VA regulations, and the Board must arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

The appellant was granted entitlement to service connection 
for osteoarthritis of the thoracic spine, evaluated as 10 
percent disabling in a February 1999 VARO rating decision, 
effective October 1, 1997, the first day of the month 
following his military separation.  

The Board has reviewed the evidence and has determined that 
at no time from the effective date of the appellant's claim 
has the evidence supported a rating greater than 10 percent 
for service-connected osteoarthritis of the thoracic spine.  
Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  The appellant has been examined on numerous occasions 
during the past several years and these examinations provide 
a consistent and comprehensive assessment of his low back 
disability.  In so finding, the Board has taken into 
consideration the factors delineated in 38 C.F.R. §§ 4.40, 
4.45 (2000).

With emphasis upon the appellant's most recent April 1998 VA 
examination, which reports complaints of midthoracic pain, 
without radiation, weakness in his lower extremities, bowel 
or bladder changes, paresthesis in his lower extremities, or 
gait problems, and his previous military treatment records 
which report full range of motion of his back despite 
complaints of pain, the Board finds that the appellant's 
thoracic spine symptomatology approximates the criteria for a 
10 percent disability evaluation under diagnostic codes 5291 
and 5293.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5292, 
5293 (2000).  Although the appellant's chiropractor indicated 
flexion of the dorsolumbar spine to 90 degrees, with all 
other ranges of motion considered normal, the appellant 
reported improvement with chiropractic care at the time of 
his April 1998 VA examination.

The evidence does not indicate manifestations sufficient to 
warrant a 20 percent disability under the schedular criteria.  
The appellant has not demonstrated moderate symptoms with 
recurring attacks, or x-ray evidence of osteoarthritis 
involving 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations.  

Accordingly, there is no basis for a rating greater than the 
currently assigned 10 percent.  38 C.F.R. § 4.71a Diagnostic 
Code 5291 (2000).

The Board has considered whether factors addressed at 
38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 202, 205-
207 (1995).  However, the clinical evidence does not reflect 
that fatigability, weakness, incoordination, or disuse atrophy 
are currently associated with the service-connected 
disability, and the Board concludes that the resultant 
impairment has been contemplated by the 10 percent rating.  In 
fact, on VA examination, the appellant reported that his back 
pain had no influence on his daily activities.  Motor 
examination was 5/5 throughout, and muscle tone was extremely 
well-developed.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

3.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected pseudofolliculitis barbae is 
appropriate.

Service medical treatment records reveal that the appellant 
was treated for pseudofolliculitis barbae in April 1982.  A 
May 1988 entry reported that he was seen for complaints 
referable to an upper respiratory infection and a facial rash 
was noted.  An October 1989 entry reported that he was seen 
for facial papules.  An assessment of acne was provided and 
Retin A was prescribed.  In July 1991, the appellant was seen 
for a Retin A prescription refill.  It was noted that he had 
been using Retin A since October 1989 with good results.  No 
complaints were voiced.  There was no acne noted on his face 
or neck area.  His skin was intact.  No rashes or 
discoloration was noted, and his prescription was refilled.  
He was again seen in September 1991 for refills and mild acne 
was observed.  In December 1991, he complained of a rash over 
his neck of 2 weeks duration with a burning sensation.  The 
examiner noted a mild area of slight inflammation and 
assessed a shaving rash, not PFB (pseudofolliculitis barbae) 
at this time.  He was again seen in February 1992 for 
complaints of stinging, burning, and welts secondary to 
shaving.  No papules or exudate were observed, but slight 
inflammation was noted.  The assessment was of skin rash.  In 
March 1992, a follicular papule rash along the check and 
upper lip with macular papular rash along the base of the jaw 
and neck was observed.  The assessment was of PFB acne with 
mild irritation secondary to shaving.  The appellant was 
advised not to shave for weeks and to continue Retin A 
treatment.  He was reportedly doing well with PFB under 
control in August 1992.  He sought medication refills in 
April 1993.  His PFB remained under control in May 1993, and 
he continued to receive refills for Retin A during his entire 
period of service.

The appellant's July 1996 military separation examination 
reported folliculitis-rash of the bearded area.

The appellant received medication refill for Retin A and 
Benzoyl Peroxide for PFB in November 1996 and July 1997.

A VA scars examination was conducted in March 1998.  The 
examiner noted that the appellant had a longstanding history 
of pseudofolliculitis barbae since the early 1980's which had 
improved on Retin-A and benzoyl peroxide treatment.  On 
physical examination he had a few scattered, hyperpigmented 
papules on his submandibular area.  The diagnosis was of mild 
pseudofolliculitis barbae.  

Service connected psuedofolliculitis barbae is currently rated 
as 10 percent disabling.  Diagnostic Code 7814 is used to rate 
tinea barbae; however there are no specific rating criteria 
for psuedofolliculitis barbae.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7814 (2000).  Rather, the appellant's skin 
disorder must be rated pursuant to the criteria for eczema, 
under Diagnostic Code 7806.  A 10 percent rating contemplates 
a skin disorder with "exfoliation, exudation or itching, if 
involving an exposed surface or extensive area."  The next 
higher rating of 30 percent contemplates a skin disorder "with 
exudation or itching constant, extensive lesions, or marked 
disfigurement."  A 50 percent rating contemplates a skin 
disorder with "ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant."  The 50 percent rating is the 
highest rating assignable under this diagnostic code.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (2000).

Because the appellant's service-connected skin disorder is on 
his face and neck, Diagnostic Code 7800 also provides some 
guidance.  This diagnostic code is used to rate disfiguring 
scars of the head, face or neck.  Under Diagnostic Code 7806, 
a 0 percent disability rating is warranted for slight 
disfigurement; a 10 percent disability rating is warranted for 
scars which are "moderate; disfiguring;" and a 30 percent 
disability rating is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles; a 50 percent rating is warranted 
for complete or exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 (2000).  The 
rating schedule also states that when "in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with several 
unretouched photographs."  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7806, Note (2000).

The Board has again reviewed all the evidence from the 
effective date of the appellant's claim and has determined 
that an increased rating from 0 to 10 percent for service-
connected psuedofolliculitis barbae is warranted.  Id.; 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The medical evidence of record reveals that the appellant's 
psuedofolliculitis barbae is manifested by a few scattered, 
hyperpigmented papules on his submandibular area, described as 
mild, for which he regularly uses prescribed medication.  This 
more nearly approximates a disability that has exfoliation, 
exudation or itching or an exposed surface.  The area involved 
is not extensive nor does it result in marked deformity.  The 
evidence does not reveal the presence of symptoms which would 
warrant any rating in excess of 10 percent.  


ORDER

Entitlement to an increased rating for the appellant's 
service-connected left cubital tunnel syndrome with left 
medial epicondylitis, is denied.

Entitlement to an increased rating for the appellant's 
service-connected osteoarthritis of the thoracic spine, is 
denied.

An increased rating for service-connected pseudofolliculitis 
barbae is granted, subject to regulations governing the award 
of monetary awards.


REMAND

4.  Entitlement to service connection for a surgical chest 
scar.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for an eye disability, 
including eye floaters, myopic astigmatism, and tilted right 
optic nerve.

7.  Entitlement to service connection for hypertension.

Regarding the appellant's claims for service connection, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand regarding 
the appellant's claim for entitlement to service connection 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


